04/07/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0030



                             No. DA 22-0030


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CHRISTOPHER MICHAEL WELCH,

                        Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 9, 2022, to prepare, file,

and serve the Appellant's opening brief.




                                                               Electronically signed by:
                                                                  Bowen Greenwood
                                                              Clerk of the Supreme Court
                                                                      April 7 2022